Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 1 of 14



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 20-CIV-61229-RAR

  JOEL ALCIDES RODRIGUEZ,

         Plaintiff,

  v.

  SONIA QUIÑONES, in her official capacity
  as Chief of the Hallandale Police Department, et al.,

        Defendants.
  _______________________________/

                 ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS

         THIS CAUSE comes before the Court on Defendants’ Motion to Dismiss the Second

  Amended Complaint [ECF No. 16] (“Motion”), filed on November 9, 2020. The Court has

  carefully reviewed Plaintiff’s Second Amended Complaint [ECF No. 11], the Motion, Plaintiff’s

  Response in Opposition [ECF No. 22], and Defendants’ Reply [ECF No. 26], and conducted a

  telephonic hearing to discuss the Motion on December 17, 2020 (“Hearing”), see Paperless Minute

  Entry [ECF No. 37]. Having heard argument from all parties and being otherwise fully advised,

  the Court ruled on the record and memorializes those rulings herein. Accordingly, as discussed at

  the Hearing, it is hereby

         ORDERED AND ADJUDGED that Defendants’ Motion to Dismiss Plaintiff’s Second

  Amended Complaint [ECF No. 16] is GRANTED for the reasons set forth below.

                                         BACKGROUND

         This action stems from Plaintiff Joel Alcides Rodriguez’s arrest on June 23, 2016. That

  afternoon, Plaintiff had a “disagreement” or “dispute” with his girlfriend at his apartment, after

  which his girlfriend left and did not return. Second Am. Compl. ¶ 8. Shortly thereafter, Plaintiff
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 2 of 14



  answered a knock at his apartment door and encountered Defendant Officer Matthew Casey with

  the Hallandale Police Department, who repeatedly asked Plaintiff to step outside so that they could

  have a conversation. Id. ¶ 9-10. Plaintiff replied that he would talk with Casey at the door while

  remaining in his apartment. Id. ¶¶ 10-12.

         The events that follow form the gravamen of Plaintiff’s Second Amended Complaint.

  Plaintiff alleges that this back-and-forth—Casey asking him to step outside and him refusing—

  persisted for “[f]ive to eight minutes[,]” after which Casey said that he had “had enough” and

  entered Plaintiff’s apartment without consent. Id. ¶ 13. Though Plaintiff complied with Casey’s

  command to put his hands behind his back, “Casey violently punched [Plaintiff]’s head and body,”

  forcibly removed him from his apartment, and took him to a secluded area where he “slammed

  [him] against a concrete wall and dragged him down a flight of stairs.” Id.

         At this point, other officers arrived on the scene only to witness Casey push Plaintiff onto

  the hood of Casey’s police truck. Id. ¶ 14. The truck was so hot that Plaintiff —who was at this

  point shirtless—reflexively pulled his body off the hood. Id. Casey reacted by again pushing

  Plaintiff onto the truck with such force that Plaintiff’s face broke through the side window before

  “slamm[ing] him onto the hot pavement.” Id. Plaintiff was later taken to Memorial Regional

  Hospital to be treated for lacerations and burns from the incident. Id. He was ultimately charged

  with resisting arrest, criminal mischief, and property damage. Id.

         On June 23, 2020, Plaintiff filed his Complaint [ECF No. 1] against Sonia Quiñones in her

  official capacity as the Chief of the Hallandale Beach Police Department and “Officer Epson,” the

  arresting officer. On July 22, he filed an Amended Complaint [ECF No. 22] against these same

  Defendants. After being unable to serve “Officer Epson,” Plaintiff filed a Second Amended

  Complaint [ECF No. 11] against Chief Quiñones and the arresting officer, Casey, on August 24,

  2020. The Second Amended Complaint brings three claims: 1) excessive and unreasonable force

                                              Page 2 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 3 of 14



  under 42 U.S.C. § 1983; 2) unlawful seizure under the Fourth Amendment and 42 U.S.C. § 1983;

  and 3) trespassing under Florida law.

                                          LEGAL STANDARD

         When reviewing a motion to dismiss, a court must view the complaint in the light most

  favorable to the plaintiff and accept the plaintiff’s well-pleaded facts as true. Hunt v. Aimco

  Properties, L.P., 814 F.3d 1213, 1221 (11th Cir. 2016). However, a court need not accept

  plaintiff’s legal conclusions as true. Sinaltrainal v. Coca–Cola Co., 578 F.3d 1252, 1261 (11th

  Cir. 2009); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Therefore, “[t]o survive a motion

  to dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (emphasis added) (quoting Bell Atlantic

  Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A pleading is facially plausible when the plaintiff

  states enough facts for the court to draw a “reasonable inference” that the defendant is liable for

  the alleged conduct. Id. The factual allegations must provide more than a “sheer possibility.” Id.

                                              ANALYSIS

         In their Motion, Defendants argue that 1) the claims against Casey are barred by the statute

  of limitations; 2) no “official capacity” claims may be stated against Chief Quiñones in her official

  capacity as Chief of the City of Hallandale Beach Police Department (and even if the “official

  capacity” claims were asserted against the proper defendant, Plaintiff has failed to state a prima

  facie Monell claim); and 3) Section 768.28(9)(a) of the Florida Statutes bars the state law trespass

  claim against Chief Quiñones. The Court addresses each of these in turn.

          I. The claims against Officer Casey are barred by the statute of limitations.

         Plaintiff asserts claims against Officer Casey under § 1983 and trespassing under Florida

  law—all of which must be brought within four years of the acts giving rise to the claim. See

  Burton v. City of Belle Glade, 178 F.3d 1175, 1188 (11th Cir. 1999) (“A plaintiff must commence

                                              Page 3 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 4 of 14



  a § 1983 claim arising in Florida within four years of the allegedly unconstitutional or otherwise

  illegal act.”) (citation omitted); Anderson v. Epstein, 202 So. 3d 893, 899 n.2 (Fla. 3d DCA 2016)

  (“[C]laims for trespass . . . are subject to a four-year statute of limitations.”) (citing Fla. Stat. §

  95.11(3)). The events at issue took place on June 23, 2016, but Plaintiff did not file the Second

  Amended Complaint naming Casey as a Defendant until August 24, 2020. Therefore, the claims

  against Casey are time-barred unless they “relate back” to the original Complaint, filed on June

  23, 2020.

         Generally, an amended complaint changing the name of a party relates back to the original

  pleading if the party “knew or should have known that the action would have been brought against

  it, but for a mistake concerning the proper party’s identity.” FED. R. CIV. P. 15(c)(1)(C). Plaintiff

  devotes much of his Response to convincing the Court that Casey knew or should have known he

  was the intended party, but “[a] key requirement for relation back under Rule 15(c)(1)(C) is that

  the plaintiff have made a ‘mistake.’” Lelieve v. Orosa, No. 10–23677–CIV, 2011 WL 5103949,

  at *4 (S.D. Fla. Oct. 27, 2011). Indeed, “once a court determines that no ‘mistake’ was made, it is

  irrelevant whether the to-be-joined party received notice and would not be prejudiced; a finding of

  a mistake is necessary before moving on to the other requirements.” Id. (citations omitted); see

  also Myles v. Green, No. 08-20554-CIV, 2013 WL 12201091, at *16 (S.D. Fla. Jan. 30, 2013)

  (“Without a mistake, the Court cannot proceed to the remaining requirements of Rule 15(c)(1)(C),

  such as whether the newly named Defendants were aware of this pending lawsuit.”), report and

  recommendation adopted, 2013 WL 12201247 (S.D. Fla. Apr. 24, 2013), aff’d on other grounds,

  557 F. App’x 901 (11th Cir. 2014).

         Plaintiff has not shown that a “mistake” prevented his naming Casey before the statute of

  limitations expired. The Eleventh Circuit has held that a plaintiff’s “lack of knowledge” as to the

  identity of a party does not constitute a “mistake” that can allow a claim against that party to relate

                                              Page 4 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 5 of 14



  back to an original pleading. Wayne v. Jarvis, 197 F.3d 1098, 1103 (11th Cir. 1999), overruled in

  part on other grounds by Manders v. Lee, 338 F.3d 1304, 1328 n.52 (11th Cir. 2003) (en banc);

  Powers v. Graff, 148 F.3d 1223, 1226-27 (11th Cir. 1998) (explaining that Rule 15 “permits an

  amendment to relate back only where there has been an error made concerning the identity of the

  proper party and where that party is chargeable with knowledge of the mistake, but it does not

  permit relation back where . . . there is a lack of knowledge of the proper party.”) (emphasis in

  original) (quotation marks and citation omitted).

         It therefore follows that “[a] plaintiff’s amendment to identify parties previously designated

  as ‘John Doe’ defendants in the complaint does not relate back to the filing of the original

  complaint under Federal Rule of Civil Procedure 15 because the amendment is made to correct the

  plaintiff’s lack of knowledge about whom to sue, not a mistake . . . in identifying the proper party.”

  Bloodworth v. United States, 623 F. App’x 976, 979 (11th Cir. 2015) (citing Wayne, 197 F.3d at

  1103-04); see also Barrow v. Wethersfield Police Dep’t, 66 F.3d 466, 468 (2d Cir. 1995) (“It is

  familiar law that ‘John Doe’ pleadings cannot be used to circumvent statutes of limitations because

  replacing a ‘John Doe’ with a named party in effect constitutes a change in the party sued.”)

  (quotation marks and citation omitted).

         Wayne and its progeny make clear that in order to show a “mistake” under Rule

  15(c)(1)(C), a plaintiff must have known the identity of the proper defendant before the statute of

  limitations expired unless some actual error or reasonable misunderstanding—separate and apart

  from the plaintiff’s own failure to ascertain the identity of the proper defendant—caused the

  original action to be brought against the wrong party. Thus, a complaint will “relate back” under

  Rule 15 where either a “mere slip of the pen,” Powers, 148 F.3d at 1227, or a reasonable

  misunderstanding as to a proper party’s name or title, causes the plaintiff to misidentify the proper

  party in the timely complaint.

                                              Page 5 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 6 of 14



          But a “mistake” will not be found—and relation back therefore prohibited—where the

  plaintiff simply fails to ascertain the identity of the proper party until after the statute of limitations

  has expired. Compare Kuehn v. Cadle Co., Inc., 335 F. App’x 827, 829-30 (11th Cir. 2009)

  (affirming district court’s conclusion that a “mistake” occurred where the plaintiff sued the

  company named on the letter giving rise to the lawsuit and upon learning that the letter was sent

  by another closely-related company, immediately amended her complaint); Brown v. VCNA

  Prestige Concrete Prods., Inc., No. 6:13–cv–979–Orl–31TBS, 2014 WL 1293266, at *3 (M.D.

  Fla. Mar. 31, 2014) (“When two [] entities are closely related and have similar names, choosing

  the wrong one is readily explainable as a mistake.”) (citing Krupski v. Costa Crociere S. p. A., 560

  U.S. 538, 556 (2010)); and McCulley v. Allstates Tech. Servs., No. Civ. A. 04-0115-WS-B, 2005

  WL 1475314, at *17 (S.D. Ala. June 21, 2005) (finding a “proverbial slip of the pen” occurred

  where plaintiff’s complaint made allegations against the party to be added but failed to include

  that party in the caption) (citing Powers, 148 F.3d at 1227-28), with Jones v. Ga. Dep’t of Corr.,

  No. 7:17-CV-202, 2018 WL 9362307, at *4 (M.D. Ga. Sept. 24, 2018) (finding no mistake where

  “[a]t the time of filing his original [c]omplaint, [p]laintiff . . . did not know the identities of any of

  the individuals purportedly involved.”); Lelieve, 2011 WL 510394, at *6 (“[O]n Plaintiff’s asserted

  facts—that he was unaware of the [defendant]s’ true identities—Plaintiff has not met his burden

  of demonstrating he made a ‘mistake.’”); and Mack v. Loizzo, No. 08–20181–CIV, 2009 WL

  4840200, at *3 (S.D. Fla. Dec. 14, 2009) (“[B]ecause Plaintiff [] did not know [defendant’s]

  identity when he filed his original Complaint, Wayne precludes the claim against [defendant] in

  Plaintiff’s Amended Complaint from relating back to Plaintiff’s original Complaint.”).

          Here, Plaintiff offers only that he “earnestly misidentified Casey as ‘Officer Epson.’”

  Resp. at 4. Therefore, he insists “there is no basis to treat the originally named officer as a John

  Doe” because he “never referred to the arresting officer as ‘John Doe.’” Id. But in his Response,

                                                Page 6 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 7 of 14



  Plaintiff does not attempt to explain why that alleged “mistake” occurred, providing no basis for

  this Court to find that an actual error or reasonable misunderstanding caused him to list “Officer

  Epson” in his timely Complaint instead of Officer Casey. And a simple recitation of “Epson” and

  “Casey” makes clear that this is not a case in which a “similarity of names” could have led

  Rodriguez to name the wrong party. Cf. Pugh v. Kobelco Const. Machinery Am., No. 2:08cv241,

  2009 WL 2486042, at *3 (M.D. Ala. Aug. 12, 2009); see also Datskow v. Teledyne, Inc., Cont’l

  Prods. Div., 899 F.2d 1298, 1301 (2d Cir. 1990) (finding a “mistake” where plaintiffs identified

  the “corporate entity as ‘Teledyne, Inc.,’ whereas the correct name of the corporate defendant

  [was] ‘Teledyne Industries, Inc.’”), cert. denied, 498 U.S. 854 (1990).

         The Court therefore treats the originally named “Officer Epson” as a “John Doe” for the

  purposes of its analysis under Rule 15. As Defendants point out—and Plaintiff does not contest—

  there is no “Officer Epson” employed by the Hallandale Beach Police Department, nor has there

  ever been. For all intents and purposes, Plaintiff could have listed the officer’s name in the original

  Complaint as “Officer Jones” or “Officer Smith,” and promulgated the same argument. Therefore,

  Plaintiff’s position is tantamount to allowing litigants to skirt this Circuit’s prohibition on “John

  Doe” pleadings by simply writing any name other than “John Doe” in the caption. That this Court

  will not allow.

         Other courts have likewise forbidden the “relation back” of amended complaints that

  sought to substitute a newly-identified party after the statute of limitations had expired—even

  where the plaintiff did not use the generic “John Doe” title in the complaint. See Eison v. McCoy,

  146 F.3d 468, 471-72 (7th Cir. 1998) (explaining that the case, in which the original complaint

  listed the defendant police officers by “nebulous aliases” before seeking amendment to replace

  these designations with the officers’ proper names, was “directly akin to those cases in which ‘John

  Doe’ or ‘unknown police officers’ are sued and the complaint is later amended to specify the

                                              Page 7 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 8 of 14



  identity of the party.”). For example, in Phillips v. Jeanes, the plaintiff originally brought his claim

  against an “Officer Richardson” but “[w]hen [p]laintiff found out that an Officer Richardson could

  not have been the perpetrator because he did not work at [the] Prison [where plaintiff was allegedly

  attacked] and that an individual by the name of Officer Lewis was recently discharged from Lee

  State Prison for conduct that allegedly related to [p]laintiff, [p]laintiff then realized that Officer

  Lewis must have been the one who allegedly assaulted him.” No. 1:13–CV–68 (WLS), 2014 WL

  2946475, at *2-3 (M.D. Ga. June 27, 2014) (emphasis in original). The court explained that

                 [T]his [was] information [p]laintiff learned after the expiration of
                 the statute of limitations, meaning he lacked the knowledge of the
                 proper party in the first instance. Therefore, this [was] not a
                 situation where [p]laintiff said ‘red’ when he really meant ‘blue.’
                 Rather, this [was] a situation where [p]laintiff stated ‘red,’ belatedly
                 realized it could not have been ‘red,’ and then realized that it must
                 have been ‘blue’—a situation that does not fall within the ambit of
                 Rule 15(c)(1)(C)(ii).

  Id. (emphasis in original).

         Such is the case here. Plaintiff learned that “Officer Epson” could not have been the

  perpetrator because he was not employed by the Hallandale Beach Police Department (because he

  does not exist). But this was information Plaintiff learned after the statute of limitations had

  expired, meaning he did not know Casey’s identity at the time he filed his timely Complaint. Thus,

  Plaintiff did not file his Complaint against “Officer Epson” when he really meant “Officer

  Casey”—i.e., the naming of the wrong party was not caused by a “slip of the pen” or reasonable

  misunderstanding. “Rather, this was a situation where Plaintiff stated [“Officer Epson”], belatedly

  realized it could not have been [“Officer Epson”], and then realized that it must have been [“Officer

  Casey”]—a situation that does not fall within the ambit of Rule 15(c)(1)(C)(ii).” Id.

         At the Hearing, Plaintiff’s counsel argued that the reluctance of the Hallandale Beach

  Police Department to provide information related to the incident at issue was the chief factor in



                                               Page 8 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 9 of 14



  failing to identify Officer Casey until after the statute of limitations had expired. But “[p]laintiff’s

  claim that the Police Department’s alleged delay justifies adding [the proper party] after the

  limitations period has no bearing on a relation-back inquiry under Wayne’s bright-line rule, and

  would have been best raised as an argument for tolling the four-year statute of limitations.” Loizzo,

  2009 WL 4840200, at *3 n.2 (citing Robinson v. United States, 327 F. App’x 816, 819 (11th Cir.

  2007) (equitable tolling allowed under extraordinary circumstances such as when defendant’s

  misconduct induces plaintiff into letting statute of limitations pass)); see also Fowler v. Coad, No.

  3:14–cv–309–RS–EMT, 2015 WL 1843243, at *3 (N.D. Fla. Apr. 22, 2015) (rejecting plaintiff’s

  argument that “[u]nlike the plaintiff in Wayne, . . . he took active steps to obtain the public records

  which would have named the defendants, but the responses he received from the government’s

  records custodians improperly omitted them. . . . [R]egardless of the amount of effort [plaintiff]

  put into obtaining the identities of [d]efendants before filing the [c]omplaint, he had a lack of

  knowledge of their identities on the day that the statute of limitations expired.”).

          Plaintiff waited until the final day before the applicable statute of limitations expired to file

  his original Complaint against the Defendants. While he now attempts to argue that the Hallandale

  Beach Police Department’s lack of cooperation in responding to his informational request is to

  blame for the deficiencies in his Complaint, the real problem faced by Plaintiff is the same problem

  encountered by the plaintiff in Wayne. That is, he filed his Complaint “close to the expiration of

  the statute of limitations and thereby waited too long before setting out to find crucial information

  he needed to make his claim[s] against [ ] [Officer Casey] . . . Had he filed earlier, he could have

  learned [Casey’s identity] in time to amend his [C]omplaint before the statute of limitations ran.”

  197 F.3d at 1104. He must therefore “bear[] the consequences of his own delay.” Id.; see also

  Seegars v. Adcox, 258 F. Supp. 1370, 1376 (S.D. Ga. 2002) (rejecting plaintiffs’ defense “that they

  attempted to discover which officers were involved in the incident before the suit was filed, but

                                               Page 9 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 10 of 14



   were not given any information by the Sheriff’s Office” and explaining that “[t]his lack of

   knowledge is due to [p]laintiffs’ less than spirited attempt to obtain the identities of the officers.

   Plaintiffs’ inability to identify the officers within the statutes of limitation is a result of the last-

   minute filing of the suit.”).

           Accordingly, the Court finds that Plaintiff has not made a “mistake” as that term is

   contemplated by Rule 15(c)(1)(C)(ii) in failing to name Officer Casey in the original Complaint.

   Because the Court has not found the requisite “mistake,” it need not reach the issues of notice and

   prejudice. See Lelieve, 2011 WL 5103949, at *4. Therefore, the claims against Officer Casey are

   barred by the statutes of limitation and are hereby DISMISSED with prejudice.

          II. The “official capacity” claims against Chief Quiñones are dismissed with prejudice.

           Defendants are correct that the Section 1983 claims brought against Chief Quiñones in her

   official capacity as the Chief of the Hallandale Beach Police Department must be dismissed

   because the Department is not a legal entity subject to suit. In contrast to individual capacity suits,

   when an officer is sued under Section 1983 in her official capacity, the suit “represent[s] only

   another way of pleading an action against an entity of which an officer is an agent.’” Kentucky v.

   Graham, 473 U.S. 159, 165 (1985) (citing Monell v. Dep’t of Social Servs., 436 U.S. 658, 690 n.55

   (1978)); see also Busby v. City of Orlando, 931 F.3d 764, 776 (11th Cir. 1991). Accordingly,

   because Plaintiff sued Chief Quiñones in her official capacity as the Chief of the Hallandale Beach

   Police Department, the Court must determine if the Department is a proper party to this lawsuit.

           “Sheriff’s departments and police departments are not usually considered legal entities

   subject to suit, but capacity to sue or be sued shall be determined by the law of the state in which

   the district court is held.” Dean v. Barber, 951 F.2d 1210, 1214-15 (11th Cir. 1992) (internal

   citations omitted). In Florida, while county sheriff’s offices can be subject to suit, see, e.g.,

   Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313 (11th Cir. 2015), “[w]here a [city]

                                                Page 10 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 11 of 14



   police department is an integral part of the city government as the vehicle through which the city

   government fulfills its policing functions, it is not an entity subject to suit,” Fla. City Police Dep’t

   v. Corcoran, 661 So. 2d 409, 410 (Fla. 3d DCA 1995) (quoting Eddy v. City of Miami, 715 F.

   Supp. 1553, 1556 (S.D. Fla. 1989)).

          In Shepard v. Hallandale Beach Police Dep’t., the Court dismissed the Hallandale Beach

   Police Department as a defendant in a Section 1983 action, explaining that “[i]n Section 1983

   actions, police departments cannot be sued, because a police department is merely an

   administrative arm of the local municipality, and is not a separate judicial entity.” No. 06-60322-

   CIV, 2006 WL 8446393, at *2 (S.D. Fla. May 3, 2006), report and recommendation adopted, 2006

   WL 8446351 (S.D. Fla. June 5, 2006). So too here: because “[t]he Hallandale Beach Police

   Department is merely an arm of” the City of Hallandale Beach, id., the Department does not have

   a legal existence apart from the City of Hallandale Beach and is not subject to suit. Instead,

   Plaintiff’s Section 1983 claims are actually claims against the City of Hallandale Beach. See

   Lavandeira v. Tampa Police Dep’t, No. 8:20-cv-169-t-23cpt, 2020 WL 6545983, at *1 (M.D. Fla.

   Nov. 6, 2020) (explaining that “even a brief review of the governing legal authority” revealed that

   federal claims brought against the Tampa Police Department and its Chief of Police in his official

   capacity were “actually claims against the City of Tampa.”). Therefore, the claims against Chief

   Quiñones in her official capacity as the Chief of the Hallandale Beach Police Department are

   DISMISSED with prejudice.

           Plaintiff is granted leave to amend his Second Amended Complaint to assert his Monell

   claims against the proper party. However, Plaintiff must also amend the substance of his pleading

   to state a prima facie case for municipal liability under Section 1983, which the Second Amended

   Complaint fails to do. If a plaintiff sues a municipality, there must be proof that the alleged injuries

   resulted from an official custom, policy, or practice. Monell v. Dep’t of Soc. Servs., 436 U.S. 658,

                                               Page 11 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 12 of 14



   694 (1978). The plaintiff bears the burden of establishing the causal link between a government

   policy or custom and the injury which is alleged. See Byrd v. Clark, 783 F.3d 1002, 1008 (11 Cir.

   1986) (citing id).

           The Second Amended Complaint fails to raise any allegations that the actions of the

   officers involved in Plaintiff’s arrest were the result of an official custom, policy, or practice.

   Instead, Plaintiff makes threadbare accusations of general wrongdoing by the Hallandale Beach

   Police Department. See, e.g., Second Am. Compl. ¶ 18 (“Rodriguez’s incident does not appear to

   be an isolated one. On information and belief, this is the customary practice of the Hallandale

   Police overseen by Quiñone[s] (and others before her). In fact, the Hallandale [Beach] Police

   [Department] has a long history of controversial shootings, beatings, and huge payouts to victims

   of police brutality.”).

           Because Plaintiff fails to provide any factual information regarding these past incidents or

   explain why they are the result of a specific policy or custom that caused Plaintiff’s alleged

   constitutional deprivations, the Second Amended Complaint fails to state a prima facie claim under

   Monell. See, e.g., Johnson v. Israel, No. 17-62291-CIV, 2020 WL 1060007, at *8-9 (S.D. Fla.

   Mar. 5, 2020) (finding that “unsubstantiated” allegations regarding “scores of [past] lawsuits” did

   not support the inference of a “de facto” policy for a Monell claim); Jackson v. Miami-Dade Cty.,

   No. 18-20665-CIV, 2018 WL 5787247, at *9-11 (S.D. Fla. Nov. 5, 2018) (concluding complaint

   lacked factual information regarding sixteen alleged past incidents and was therefore insufficient

   to support a claim for municipal liability).

          III. Chief Quiñones is immune from Plaintiff’s Claim under Florida law.

           Defendants allege that under Section 768.28(9) of the Florida Statutes, Quiñones is

   immune from the trespassing claim because she did not act in bad faith. That Section provides, in

   relevant part, as follows:

                                              Page 12 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 13 of 14



                  No officer, employee, or agent of the state or of any of its
                  subdivisions shall be held personally liable in tort or named as a
                  party defendant in any action for any injury or damage suffered as a
                  result of any act, event, or omission of action in the scope of her or
                  his employment or function, unless such officer, employee, or agent
                  acted in bad faith or with malicious purpose or in a manner
                  exhibiting wanton and willful disregard of human rights, safety, or
                  property. . . . The exclusive remedy for injury or damage suffered as
                  a result of an act, event, or omission of an officer, employee, or agent
                  of the state or any of its subdivisions or constitutional officers shall
                  be by action against the governmental entity, or the head of such
                  entity in her or his official capacity, or the constitutional officer of
                  which the officer, employee, or agent is an employee, unless such
                  act or omission was committed in bad faith or with malicious
                  purpose or in a manner exhibiting wanton and willful disregard of
                  human rights, safety, or property.

   Fla. Stat. § 768.28(9)(a). Defendants are correct that this Section precludes the state law claim

   against Chief Quiñones.

          Plaintiff argues that Chief Quiñones is not immune from the state law claim under Section

   768(9)(a) because she is sued in her official capacity. But this precise argument was rejected in

   Forrest v. Pustizzi, No. 16-cv-62181, 2017 WL 2472537, at *10 (S.D. Fla. June 7, 2017). There,

   the plaintiff brought state law claims against the Chief of Police for the City of Coral Springs

   Police Department in his official capacity and argued that Section 768.28 did not preclude the

   claims because they were brought against the Chief in his official capacity, making him “the de

   facto Department.” Id. at *10. The Court rejected this argument and dismissed the state law

   claims, explaining that “the City of Coral Springs Police Department is not an entity subject to suit

   under Florida law, so [the] Chief [] is similarly not subject to suit in his official capacity as the

   ‘head’ of an entity that is not itself subject to suit. The proper defendant for these claims would

   be the City of Coral Springs itself.” Id. However, “the Chief of Police[] is not the ‘head’ of the

   City of Coral Springs, so he is an improper official capacity defendant for claims that should have

   been brought against the City.” Id. Similarly, here, Chief Quiñones is not the “head” of the City



                                              Page 13 of 14
Case 0:20-cv-61229-RAR Document 39 Entered on FLSD Docket 12/22/2020 Page 14 of 14



   of Hallandale Beach, so she is an improper “official capacity” defendant for the state law claims

   that should have been brought against the City.

          As a result, Plaintiff’s claim for trespassing under Florida law may only be brought against

   Chief Quiñones in her individual capacity. However, given that there is no indication whatsoever

   that Chief Quiñones personally acted “in bad faith or with malicious purpose or in a manner

   exhibiting wanton and willful disregard of human rights, safety, or property,” she may not be held

   “personally liable” for the trespassing claim. Fla. Stat. § 768.28(9)(a). Accordingly, the trespass

   claim against Chief Quiñones is hereby DISMISSED with prejudice.

                                           CONCLUSION

          For the foregoing reasons, it is hereby ORDERED AND ADJUDGED that Defendants’

   Motion to Dismiss the Second Amended Complaint [ECF No. 16] is GRANTED. The claims

   against Officer Casey are hereby DISMISSED with prejudice. The claims under Section 1983

   against Chief Quiñones in her official capacity as Chief of the City of Hallandale Beach Police

   Department are hereby DISMISSED with prejudice, with Plaintiff granted leave to file an

   amended complaint bringing these claims against the proper party. The trespassing claim against

   Chief Quiñones is hereby DISMISSED with prejudice. Plaintiff shall file a Third Amended

   Complaint in compliance with this Order by January 6, 2021.

          DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of December, 2020.




                                                           _________________________________
                                                           RODOLFO A. RUIZ II
                                                           UNITED STATES DISTRICT JUDGE




                                             Page 14 of 14
